DEMARIUS D. McRAE d/b/a McRAE ENTERPRISES, Defendant Below, Appellant,
v.
CITIZENS BANK OF PENNSYLVANIA, Plaintiff Below, Appellee.
No. 459, 2008.
Supreme Court of Delaware.
Submitted; September 25, 2008.
Decided: November 26, 2008.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 26th day of November 2008, it appears to the Court that: (1) On September 11, 2008, the defendant-below/appellant filed a notice of appeal from a Superior Court arbitrator's order dated August 12, 2008.[1] On September 12, 2008, the Clerk issued a notice directing that the appellant show cause why the appeal should not be dismissed for this Court's lack of jurisdiction to consider an appeal from an arbitrator's order.[2] The appellant's response to the notice to show cause does not address the Court's lack of jurisdiction to consider his appeal.
(2) An arbitrator's order is not a final judgment for purposes of appeal to this Court.[3] The sole remedy for any party in an action subject to arbitration is a demand for a trial de novo.[4]
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule 29(b), that the appeal is DISMISSED.
NOTES
[1]  It appears from the Superior Court docket that the arbitrator's order concerned plaintiff-below/appellee's complaint filed on February 7, 2008.
[2]  See Del. Const. art. IV, § 11 (2007) (providing for jurisdiction of Supreme Court); Super. Ct. Civ. R. 16.1(k)(11)(C) (2007) (providing that an arbitration order shall not be subject to appeal) (repealed on Feb. 5, 2008, effective in civil actions filed after Mar. 1, 2008).
[3]  Redden v. McGill, 549 A.2d 695, 697-98 (Del. 1988).
[4]  Del. Super. Ct. Civ. R. 16.1(k)(11)(D); Williams v. Leager, 2003 WL 1857527 (Del. Supr.) (citing Redden v. McGill, 549 A.2d 695, 697-98 (Del. 1988)).